IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


PATRICIA HEICHEL AND GERALD               : No. 169 WAL 2016
HEICHEL, HER HUSBAND,                     :
                                          :
                  Petitioners             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
           v.                             :
                                          :
                                          :
SMITH PAVING AND CONSTRUCTION             :
COMPANY A/K/A SMITH PAVING &              :
CONSTRUCTION COMPANY, AND                 :
GRUBB & ELLIS MANAGMENT                   :
SERVICES, INC.,                           :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2016, the Petition for Allowance of Appeal is

DENIED.